UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q/A Amendment No. 3 QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 Commission File Number: 333-153172 NUMBEER, INC. (Exact name of registrant as specified in its charter) Nevada 26-2374319 (State or other jurisdiction) (IRS Employer Identification No.) of incorporation or organization) 112 North Curry Street, Carson City, Nevada 89703-4934 (Address of principal executive offices and zip code) (775) 321-8216 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesQNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company Q Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesQ No ¨ The number of shares outstanding of the Registrant's Common Stock as of November 30, 2010 was 7,596,000 shares of common stock, $0.001 par value, issued and outstanding. Explanatory Note: This Form 10-Q/A amends the Registrant’s Form 10-Q for the period ending November 30, 2010 which was originally filed on January 19, 2011.The purpose of the amendment is to incorporate the review of the Registrant’s financial statements by the Registrant’s independent public accountants and attach a copy of their review report, which has been included immediately preceding the Registrant’s financial statements INDEX Page Number PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 15 Item 4 Controls and Procedures 16 PART II – OTHER INFORMATION Item 1 Legal Proceedings 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 (Removed and Reserved) 17 Item 5 Other Information 17 Item 6 Exhibits 17 - 2 - NUMBEER, INC. (A Development Stage Company) CONDENSED FINANCIAL STATEMENTS November 30, 2010 Unaudited REVIEW REPORT OF INDEPENDENT ACCOUNTING FIRM CONDENSED BALANCE SHEETS CONDENSED STATEMENTS OF OPERATIONS CONDENSED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) CONDENSED STATEMENTS OF CASH FLOW NOTES TO UNAUDITED CONDENSED INTERIM FINANCIAL STATEMENTS - 3 - Li & Company, PC Certified Public Accountants 118 Tamarack Circle Skillman, NJ 08558 U.S.A. Tel 609-252-1878 Fax 201-625-6395 To the Board of Directors and Stockholders Numbeer, Inc Carson City, Nevada We have reviewed the accompanying balance sheet of Numbeer, Inc. as of November 30, 2010, and the related statements of operations, stockholders' deficit and cash flows for the three and six months then ended and for the period from April 7, 2008 (inception) through November 30, 2010, in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. All information included in these financial statements is the representation of the management of Numbeer, Inc. A review consists principally of inquiries of Company personnel and analytical procedures applied to financial data. It is substantially less in scope than an audit in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying financial statements in order for them to be in conformity with generally accepted accounting principles. Li & Company, PC July 12, 2011 - 4 - NUMBEER, INC. (A Development Stage Company) BALANCE SHEETS November 30, 2010 May 31, 2010 (Unaudited) ASSETS CURRENT ASSETS Cash $
